SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2016 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayers’ ID (CNPJ) 01.545.826/0001-07 Corporate Registry ID (NIRE) 35.300.147.952 Publicly-Held Company Minutes of the Meeting of the Board of Directors held on July 21, 2016 1. Date, Time and Location: On July 21, 2016, at 3 p.m., in the City of São Paulo, State of São Paulo, at Avenida das Nações Unidas 8,501, 19 th floor. 2. Call Notice and Attendance: As all members of the Company’s Board of Directors attended the meeting, the summoning was dismissed and the instatement and approval quorum were verified. 3. Composition of the Board: Chairman : Odair Garcia Senra. Secretary : Renata de Carvalho Fidale. 4. Resolutions: It was resolved, unanimously and without any restrictions, by all present members of the Board of Directors, as set forth in Article 22 (u) of the Company’s Bylaw: 4.1. To ratify all the acts already practiced by the Company’s Management in Gafisa’s grant of guarantee on behalf of its direct and indirect subsidiaries, Construtora Tenda S.A. (“Tenda”) and Tenda Negócios Imobiliários S.A. (“TNI”), in the execution of the “Private Instrument, with public deed effects to grant a loan facility to develop a real estate project, provide for collateral and other covenants, with funds from the Government Severance Indemnity Fund for Employees (“FGTS”), classified into the “Minha Casa Minha Vida” [My House My Life] Program, with Banco do Brasil S.A., up to 60-month term and the following characteristics: Real Estate Property Funded Date of Contract Borrower Guarantor Construction Company Residencial Praia de Jangada – Blocos 03, 04, 05 e 06 3/29/2016 TNI Gafisa Tenda Residencial Terra Brasilis – Cond. Praia de Arembepe – Fase 1 3/29/2016 TNI Gafisa Tenda Residencial Terra Brasilis – Cond. Praia de Arembepe - Fase 2 6/20/2016 TNI Gafisa Tenda Residencial Alto da Colina – Mód. II 6/17/2016 TNI Gafisa Tenda Residencial Campos do Sul - Fase I 3/30/2016 TNI Gafisa Tenda Residencial Campos do Sul - Fase II 3/30/2016 TNI Gafisa Tenda Residencial Campos do Sul - Fase III 3/30/2016 TNI Gafisa Tenda Residencial Gênova - Fase I 5/11/2016 TNI Gafisa Tenda Residencial Gênova - Fase II 6/20/2016 TNI Gafisa Tenda Residencial Viena - Fase VII 5/25/2016 TNI Gafisa Tenda Residencial Viena - Fase VIII 6/13/2016 TNI Gafisa Tenda Residencial Mar Azul - Fase II 5/20/2016 TNI Gafisa Tenda Residencial Mar Azul - Fase III 5/20/2016 TNI Gafisa Tenda Residencial Bellas Águas - Fase III 6/29/2016 TNI Gafisa Tenda 4.2. To previously approve the practice of acts by the Company’s Management in Gafisa’s grant of guarantee on behalf of its direct and indirect subsidiaries, Tenda, TNI and subsidiaries of Tenda and TNI, to execute contracts with term exceeding 48 months, as long as to specifically contract a loan facility to build a project with funds from the FGTS, within the scope of the “Minha Casa Minha Vida” Program with Banco do Brasil S.A. and Brazilian Federal Savings Bank and up to 60-month term. 5. Closing: With no further matters to be discussed, these minutes were prepared and, after revised and unanimously approved by the Directors, duly executed. Signatures : Odair Garcia Senra (Chairman), Renata de Carvalho Fidale (Secretary). Directors : Odair Garcia Senra, Cláudio José Carvalho de Andrade, Francisco Vidal Luna, Guilherme Affonso Ferreira, José Écio Pereira da Costa Júnior, Maurício Marcellini Pereira and Rodolpho Amboss. I certify that this is a true copy of the minutes drawn up in the appropriate book. Renata de Carvalho Fidale Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July 21, 2016 Gafisa S.A. By: /s/ Sandro Gamba Name: Sandro Gamba Title:ChiefExecutive Officer
